UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1478



ASHUKEM TARH NKWANYUO,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General of the United
States,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-892-913)


Submitted:   March 31, 2004                 Decided:   April 14, 2004


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bokwe G. Mofor, Silver Spring, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, Margaret J. Perry, Senior
Litigation Counsel, Deborah N. Misir, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Ashukem Tarh Nkwanyuo, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reopen and reconsider.

            On April 12, 2002, the Board entered an order affirming

the immigration judge’s order denying asylum and other forms of

relief.     Nkwanyuo did not file a petition for review from that

order.    He did file a motion to reopen and reconsider with the

Board.    The Board denied the motion to reconsider because it was

untimely.     It denied the motion to reopen because the proffered

evidence did not alter the finding that Nkwanyuo failed to present

a credible claim for asylum.

            To the extent Nkwanyuo challenges the April 12 order, we

are without jurisdiction to review it because he did not file a

timely    petition   for   review   from    that   order.   See   8   U.S.C.

§ 1252(b)(1) (2000); Stone v. INS, 514 U.S. 386, 405 (1995).            The

filing of a motion to reopen or reconsider with the Board does not

toll the thirty-day period for seeking review of the underlying

order.    Id. at 394.

            The Board’s denial of the motion to reconsider is not a

question before us.     We review the denial of a motion to reopen for

abuse of discretion.       8 C.F.R. § 1003.2(a) (2003); INS v. Doherty,

502 U.S. 314, 323-24 (1992). “A motion to reopen proceedings shall

not be granted unless it appears to the Board that evidence sought


                                    - 2 -
to be offered is material and was not available and could not have

been discovered or presented at the former hearing . . . .”     8

C.F.R. § 1003.2(c)(l) (2003).

          We find the Board did not abuse its discretion denying

the motion to reopen.    Accordingly, we deny the petition for

review. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                - 3 -